Citation Nr: 0009347	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-36 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder 
and, if so, whether all the evidence both old and new 
warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1955 to 
June 1959.

The veteran's original claim seeking entitlement to service 
connection for residuals of a back injury was denied in a 
July 1963 rating decision by the Los Angeles, California 
Regional Office of the Department of Veterans Affairs (VA).  
This decision became final after the veteran failed to appeal 
within one year of the July 11, 1963 notification date.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1999).

The veteran's attempt to reopen his claim for entitlement to 
service connection for a back disorder was denied by the 
Montgomery, Alabama Regional Office (RO) of the VA in a June 
1992 rating decision.  This denial was upheld by the Board of 
Veterans' Appeals (Board) in an August 1994 decision.  The 
Board's decision was affirmed by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (the Court) in a June 1995 decision.  
The Board's August 1994 decision, is therefore final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

The current matter originally came before the Board on appeal 
from a rating decision of the RO in November 1995, which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
disorder.  In April 1998, the Board remanded the case and 
requested additional RO review of the issue of whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for a back disorder, 
using the two-step analysis set forth in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  In a decision dated August 14, 
1998, the Board affirmed the RO's denial, following 
additional consideration of the issue, as requested by the 
Board in its April 1998 remand.

Subsequently, the veteran appealed the Board's decision to 
the Court.  In October 1998, counsel for the VA filed a joint 
motion to vacate and remand the Board's decision for 
readjudication in light of a recent change in the law 
concerning claims for service connection based on submission 
of "new and material evidence" as enunciated by a decision 
of the United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  By Order entered December 3, 
1998, the Court vacated the Board's August 1998 decision, and 
remanded the case pursuant to 38 U.S.C. § 7252(a) (West 
1991).  

In June 1999, the Board remanded the case to the RO for 
readjudication in compliance with the Court's Order.  
Additional development was accomplished.  In September 1999, 
the RO issued a supplemental statement of the case which 
denied service connection for a back disorder on the basis of 
failure to submit new and material evidence, to include 
consideration of the additional evidence and the changes in 
the law as set forth by the Federal Circuit in Hodge, supra.  
The case is now returned to the Board for further appellate 
review. 


FINDINGS OF FACT

1.  Service connection for a back disorder was denied in a 
Los Angeles, California Regional Office decision dated in 
July 1963.  The appellant did not appeal, resulting in the 
July 1963 Regional Office decision becoming final.  The 
veteran's attempt to reopen this claim was denied by the RO 
in July 1992.  The July 1992 RO denial was upheld by the 
Board in a final decision of August 1994, which was affirmed 
by the Court in June 1995.

2.  The evidence on file in support of the current request to 
reopen the claim consists of the veteran's own assertions and 
lay statements, including a statement from an alleged 
eyewitness asserting that he observed the veteran injure his 
in 1957, when he was struck by a 300 pound cargo load.
 
3.  The evidence on file in support of the current request to 
reopen the claim also consists of medical records, including 
a private physician's statement that the veteran's current 
degenerative disks in the lumbar region are consistent with 
an injury to the back that could have occurred back in 1957 
when he was stuck by a 300 pound fender.  

4.  Additional evidence submitted subsequent to the August 
1994 Board decision, when viewed in the context of all the 
evidence, does present a reasonable possibility of changing 
the outcome, since it does tend to show that the veteran has 
a current back disorder, which could have occurred inservice.

5.  The claims file contains competent medical evidence of a 
plausible nexus between the injury, said to have occurred in 
service in 1957, and the current diagnosis of degenerative 
disk disease.  


CONCLUSIONS OF LAW

1.  The August 1994 Board decision is final.  38 U.S.C.A. 
§§ 7102(a), 7103(a), 7104(a) (West 1991); 38 C.F.R. 
§ 20.1100(a) (1999).

2.  Evidence received subsequent to the most recent Board 
decision of August 1994, which determined that new and 
material evidence had not been received to reopen the 
veteran's claim seeking entitlement to service connection for 
a back disorder, is new and material; thus the claim is 
reopened and must be considered on the basis of all the 
evidence of record, both new and old.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §3.156(a) (c) (1999).

3.  The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By decision of August 1994, which was affirmed by the Court 
in June 1995, the Board denied service connection for a back 
disorder, on the basis that new and material evidence had not 
been submitted since the prior final denial by the Los 
Angeles, California Regional Office in July 1963.  The 
veteran asserts that his claim should now be reopened and 
granted on the basis that new and material evidence has been 
submitted since the August 1994 decision.  

A disposition on a matter before the Board is final unless 
reconsideration is ordered by its Chairman, see 38 C.F.R. 
§§ 20.1000-1003 (1999) or, under specifically enumerated 
circumstances, if revised on the basis of clear and 
unmistakable error, see 38 C.F.R. §§ 20.1400-1411 (1999); see 
also 38 U.S.C.A. § 7103(a), 7111 (West 1991); 38 C.F.R. 
20.1100 (1999).  In order to reopen a claim which has been 
previously finally denied by the Board, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

As previously indicated, while this case was pending on 
appeal, a decision of the Federal Circuit set forth new 
guidance regarding the adjudication of claims for service 
connection based on the submission of "new and material 
evidence."  In the case of Hodge, supra, the Federal Circuit 
held that in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. § 3.156(a) 
as a reasonable interpretation of an otherwise ambiguous 
statutory term (found under 38 U.S.C. § 5108) and, without 
sufficient justification or explanation, rewrote the statute 
to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, supra, the legal hurdle adopted in 
Colvin, supra and related cases, see e.g. Sklar v. Brown, 5 
Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 69 
(1995) and Evans, supra, that required reopening of claim on 
the basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.  Thus, the Federal Circuit held in Hodge, supra, 
that the legal standard that remains valid was that 
contemplated under 38 C.F.R. § 3.156(a) that requires that in 
order for new evidence to be material, the new evidence 
should "bear directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the 
merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, supra, for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra and is in effect a 
less restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins, supra, that now the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

The Court further added that the Federal Circuit in Hodge, 
supra effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin, supra.  There 
is no duty to assist in the absence of a well-grounded claim.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See 
also Winters v. West, 12 Vet. App. 203 (1999).

In August 1998, the Board issued a decision which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.  By Order entered December 3, 1998, the Court 
vacated the Board's August 1998 decision and remanded this 
matter for readjudication by the agency of original 
jurisdiction, to include consideration under the Hodge, supra 
precedent.  In June 1999, the Board remanded the case to the 
RO for readjudication in compliance with the Court's Order.  
The RO readjudicated this case under the Hodge, supra 
precedent and concluded that new and material evidence had 
not been submitted to reopen the claim.

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.
Accordingly, the Board will now consider whether new and 
material evidence has been submitted in accord with the 
holdings in Hodge and Elkins, supra.

Applying the Court's instruction to the instant case, it is 
again noted that the veteran's claim was last considered by 
the Board in the August 1994 determination.  Therefore, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the August 1994 
determination.

Evidence previously before the RO in July 1963 and the Board 
in August 1994, included the service medical records, which 
revealed no complaints of back problems.  The report from a 
March 1963 VA examination was also essentially negative for a 
back disability, but reported a history of the veteran 
injuring his back while lifting a heavy object inservice, and 
rendered a diagnosis by history of sprain of the lumbosacral 
spine.  A letter from a physician dated in April 1963 
described three episodes of treatment in 1960, 1961 and 1962 
for recurrent acute muscular strain in the back, which were 
described by the veteran as precipitated by heavy lifting in 
his yard and at work.

Evidence previously before the Board in August 1994 included 
voluminous private clinic and hospital records, which 
contained no clinical evidence linking a back disorder to 
service.  These records included evidence of treatment for 
injuries sustained in a motor vehicle accident in 1969, which 
had resulted in right leg amputation, and multiple compound 
fractures of the left leg fracture, which required numerous 
hospitalizations.  Hospital and clinic records from 1982, 
through 1983 reveal a history of a slip and fall back injury 
around October 1982 , and subsequent treatment for back 
problems, diagnosed as degenerative disc disease and 
lumbosacral arthritis.  He was hospitalized again in July 
1991 following another motor vehicle accident, which resulted 
in multiple traumatic injuries, including multiple rib 
fractures with pneumohemothorax, femoral fracture and 
patellar fracture.

The veteran's testimony at a September 1992 hearing indicated 
that he had injured his back inservice while moving 300 pound 
cargo aboard ship, and was treated in sick bay for back 
injuries.

Evidence submitted after the August 1994 Board denial and the 
Court's June 1995, ruling, includes a lay statement from his 
wife and lay statements submitted by fellow service-members 
who purportedly witnessed the inservice injury.  His wife 
stated that she thought his injury occurred around 1957, and 
that she observed the veteran walk bent sideways for days at 
a time afterwards.  A fellow service member stated that 
around July 1957, he and the veteran were moving cargo up a 
gangplank, when the cargo loosened and fell on the veteran, 
injuring him, and afterwards, he and other service-members 
helped the veteran over to sick bay.  This service member 
stated that he recalled the veteran having severe back pain 
several times as a result of his injury.  Another service-
member's lay statement indicated that he was aware of the 
veteran being treated for back problems between January 1956 
and January 1958.  A lay statement from the veteran's brother 
noted that he was aware that the veteran had injured his back 
while on active duty in 1957 and was again hospitalized in 
1959. 

Additional evidence submitted after the Court's December 1998 
decision which vacated and remanded this matter, includes VA 
medical records from 1999 and a letter dated in August 1999 
and signed by a physician.  This August 1999 letter contained 
the letterhead of a private orthopedic facility and noted the 
following.  "I have seen some X-rays done on the lower back 
of (the veteran) that were done at Vaughan Regional Medical 
Center in Selma, Alabama.  These X-rays show degenerative 
disks at the lower 3 lumbar regions.  This finding has been 
there for quite some time and is consistent with injury to 
the back that could have occurred and resulted in these 
findings for an episode that occurred back in 1957 when he 
was in the Navy working with what he called a fender that 
weighed 300 pounds."  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for a back disorder.  The veteran's claim for service 
connection was previously denied because the record lacked 
competent medical evidence necessary to show a link between 
the inservice incident asserted to have happened inservice 
and his current back disorder.  Since that August 1994 
decision was rendered, competent medical evidence has been 
associated with the record that suggests the veteran's 
current degenerative disks in his spine could have been due 
to the inservice injury in 1957 which the veteran asserts 
occurred while moving heavy cargo.  This evidence consists of 
the August 1999 letter signed by a private physician, the 
contents of which are described above.  Regarding the 
occurrence of the incident in 1957, there is of record a lay 
statement from an individual who alleges that he witnessed 
the accident.  This lay statement was submitted after the 
prior final decision, and is also significant evidence in 
that it provides a third party eyewitness account of the 
inservice accident alleged to have happened.  

Consequently, it is manifest that the 'new' clinical records, 
particularly the August 1999 letter indicating that the 
current degenerative disks shown on X-ray are related to old 
injuries, which may be consistent with an injury caused by a 
300 pound weight back in 1957, which are now of record, bear 
directly and substantially upon the instant matter and are so 
significant that they must be considered in order to fairly 
decide the merits of this claim.  Therefore, the Board finds 
that new and material evidence has been submitted with regard 
to the veteran's claim for service connection for a back 
disorder, and the claim is hereby reopened and must be 
considered in light of all the evidence, both old and new, 
with evaluation of the probative value of the evidence.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.   In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998), the Federal Circuit held that, under 
38 U.S.C. § 5107(a), the Department of Veterans Affairs (VA) 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

The evidence cited above also provides plausible evidence of 
an accident inservice involving the veteran having been 
struck by a heavy object inservice, as witnessed by a lay 
individual, whose assertions provide sufficient evidence 
regarding this factual issue.  See Grottveit v. Brown 5 Vet. 
App. 91, 93 (1993) (For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient).  There is competent medical evidence which 
provides a medical nexus between his current back disorder 
and service by asserting that the veteran's current 
degenerative disks could be due to an old injury, such as the 
one described as having occurred in 1957.  This evidence is 
accepted as true for the purposes of well groundedness.  See 
King, supra.  Accordingly, the Board also concludes that the 
claim is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991), see Elkins, Winters, supra, which thus permits further 
development of the appellant's claim, as set forth below in 
the REMAND section of this decision.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder and the claim is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
back disorder is well grounded, VA has a duty to assist the 
appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Having reopened the claim for service connection for a back 
disorder, de novo review of all the evidence is indicated.  
The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In view of the foregoing, the Board finds that further 
development is warranted, in light of the continued questions 
regarding the true etiology of the veteran's back problems.  
Although there is eyewitness testimony of an inservice injury 
caused by a heavy object, coupled with a physician's opinion 
suggesting that the veteran's current back problems are 
related to this alleged episode, there is no medical records 
showing treatment inservice for a back injury.  The record 
also contains other medical evidence suggesting that post-
service trauma may be linked to his current back problems.  
In view of the conflicting medical evidence, further 
clarification is warranted.  

In addition, in light of the above action and consistent with 
the principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), the RO must be given the opportunity to fully develop 
the evidence and conduct a de novo review of the reopened 
claim based on all of the evidence of record both old and 
new.  The Board emphasizes that while the credibility of the 
newly submitted evidence is presumed when determining if it 
is new and material, no such presumption applies during the 
adjudication of the claim on the merits.  It remains within 
the adjudicative function of the RO to determine "as a 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, new and old."  
Justus v. Principi, 3 Vet. App. 510 (1991).

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
back disorder, not already associated 
with the claims file.  After securing the 
necessary release, the RO should obtain 
these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his claimed back 
disorder.  All indicated tests should be 
accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  In conducting the 
examination, The examiner must review all 
the medical data on file and should 
specifically address the following 
questions: (a) Does the veteran have any 
current disability of the back? (b) If 
so, is any current  back disability the 
result of a disorder not classified as a 
congenital defect? (c) If any back 
disability, is not classified as a 
congenital defect, does the record 
reflect that any current back disability 
as likely as not became manifest as a 
result of the trauma alleged to have been 
encountered by the veteran while moving 
heavy cargo in 1957?  (d) whether other 
factors, including the aging process or 
trauma incurred after the veteran's 
military service may have played a role 
in the development of, or aggravation of, 
any back disorder found to be currently 
present.  If the veteran is not currently 
suffering from any back pathology which 
could be regarded as having been incurred 
in or aggravated while the veteran was in 
service, the examiner must specifically 
indicate so.  The examination report 
should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.  The veteran's entire claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
the examination to facilitate a thorough, 
longitudinal review of the evidence, and 
the examiner should be requested to 
indicate in the examination report that 
he or she has reviewed the entire claims 
folder. 

3.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a back disorder.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable period of time in which to 
respond.  The supplemental statement of 
the case should provide any additional 
pertinent laws and regulations and 
rationales for the decision reached. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals





 



